NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      TEXAS ADVANCED OPTOELECTRONIC
               SOLUTIONS, INC.,
             Plaintiff-Cross-Appellant

                           v.

 RENESAS ELECTRONICS AMERICA, INC., F/K/A
         INTERSIL CORPORATION,
             Defendant-Appellant
            ______________________

           2016-2121, 2016-2208, 2016-2235
               ______________________

   Appeals from the United States District Court for the
Eastern District of Texas in No. 4:08-cv-00451-RAS,
Judge Richard A. Schell.
                ______________________

  ON PETITION FOR PANEL REHEARING AND
           REHEARING EN BANC
            ______________________

 Before PROST, Chief Judge, NEWMAN, LOURIE, BRYSON *,
  DYK, MOORE, O’MALLEY, REYNA, WALLACH, TARANTO,
       CHEN, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
2                 TEXAS ADVANCED OPTOELECTRONIC v. RENESAS
                                      ELECTRONICS AMERICA


                         ORDER
    Plaintiff-Cross-Appellant Texas Advanced Optoelec-
tronic Solutions, Inc., (TAOS) filed a combined petition for
panel rehearing and rehearing en banc on June 14, 2018.
The petition was referred to the panel that heard the
appeal and was thereafter referred to the circuit judges
who are in regular active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part. See accompanying order.

    2) The petition for rehearing en banc is denied.

    3) The mandate of this court will issue on August 15,
       2018.
                                  FOR THE COURT

        July 9, 2018              /s/ Peter R. Marksteiner
           Date                   Peter R. Marksteiner
                                  Clerk of Court




    * Circuit Judge Bryson participated only in the deci-
sion on the petition for panel rehearing.